DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Shigeta on 3/17/2021.

The application has been amended as follows: 
Claim 4.	(Currently Amended) A method according to claim 1, wherein the third inputs associated with the graphical user control are interpreted based on an orientation [[and/]]or scale of the gesture and not based on a location of the gesture.


Claim 7.	(Currently Amended) A method performed by a computing device comprised of input hardware, a display, storage hardware, and processing hardware, the method comprising:


Claim 9.	(Currently Amended) A method according to claim 8, wherein the value of the characteristic of the gesture comprises at least one of an orientation, a scale, at least one of an orientation value, a scale value, 

Claim 10.	(Original) A method according to claim 9, wherein the orientation 

Claim 12.	(Original) A method according to claim 11, wherein the API allows the applications to receive events and

Claim 13.	(Currently Amended) A method according to claim 7, wherein an operating system performs the method, wherein the graphic representation 

Claim 14.	(Currently Amended) A computing device comprising:	input hardware;	a display; 	processing hardware; and	storage hardware;
while an object displayed at a display location is being  interactively manipulated by first inputs from a first hand that is providing the first inputs via the input device at the display location:		allowing summoning gestures to be recognized for second user inputs entered above arbitrary applications by a second hand and based on recognition features of the second user inputs that do not depend on orientation [[and/]] or scale of the second user inputs; 
determining a value of a characteristic of the second user inputs;		when a summoning gesture is recognized for a second user input, automatically causing a corresponding user interface control to be summoned and configured, based on the value of the characteristic of the second user inputs, for subsequent user-manipulation by a third user input provided by the second hand: (i) at a display location of the user input location of the display and (ii) at a display scale and [[/or]] orientation of the user input; and		automatically associating a functional and [[/or]] graphical manifestation of the user interface control with the object displayed at the display location, wherein the associating does not depend on the display location of the user input, wherein the third user input at the display location manipulates the user interface control while the user interface control is associated with the object at the display location that does not depend on the display location of the user input, and wherein manipulation of the user interface control controls a corresponding operation on the object.

Claim 16.	 A computing device according to claim 14, wherein the configured display scale [[and/]] or orientation of the user interface control is configured to dynamically change according to changes to the display scale [[and/]] or orientation of the user input.



Claim 18.	 A computing device according to claim 14, the process further comprising receiving the user input inputted by a first hand of a person while another user input is being inputted by a second hand of the person, and automatically manifesting the functional [[and/]]  or graphical manifestation based on the user input inputted by the second hand.

Claim 19.	A computing device according to claim 18, the process further comprising causing the functional [[and/]]  or graphical manifestation to automatically track the second user input.

Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interrelationship, recognizing a gesture from second inputs inputted by a second hand, wherein  the gesture is recognized without regard for location of the as claimed in combination with the remaining limitations of independent claim 1.


Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or suggest the interrelationship, determining a value of a characteristic of the second user input; and based on the recognizing of the summoning gesture, invoking the corresponding user interface control and associating third user input received by the user interface control with the graphical user control being manipulated by the first hand as claimed in combination with the remaining limitations of independent claim 7.


Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or suggest the interrelationship, determining a value of a characteristic of the second user inputs; when a summoning gesture is recognized for a second user input, automatically causing a corresponding user interface control to be summoned and configured, based on the value of the characteristic of the second user inputs, as claimed in combination with the remaining limitations of independent claim 14.

The prior art not relied upon is considered pertinent to applicant's disclosure

Leonard	2013/0067392
Balan		2015/0040040.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/ANDRE L MATTHEWS/            Primary Examiner, Art Unit 2621